                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

UNITED STATES OF AMERICA,                            )
                                                     )
                        Plaintiff,                   )
                                                     )
v.                                                   )              No. 3:19-CR-219-TAV-HBG
                                                     )
JAVASTON D. BADGETT,                                 )
                                                     )
                        Defendant.                   )

                                     MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. Now before the Court is defense counsel’s Motion to Review Appointment

of Counsel [Doc. 18], filed on October 19, 2020. The parties appeared before the Court via

videoconference for a motion hearing on October 26, 2020. Assistant United States Attorney Alan

Kirk represented the Government. Assistant Federal Defender Benjamin Sharp and the Federal

Defender Services of Eastern Tennessee (“FDSET”) appeared on behalf of Defendant, who was also

present. Attorney Christopher Rodgers was also present.

        In his Motion to Review Appointment of Counsel [Doc. 18], Assistant Federal Defender

Sharp states that Defendant has requested that substitute counsel be appointed. During the motion

hearing, Assistant Federal Defender Sharp detailed that it was his opinion that the attorney-client

relationship was irretrievably broken due to a breakdown in communication. The Government

stated that it takes no position on the pending motion.

        Based upon the representations of Assistant Federal Defender Sharp and Defendant during

the hearing, the Court finds that the trust necessary for the attorney-client relationship is irretrievably

broken and the ability to communicate is significantly eroded, although the Court finds no fault on



Case 3:19-cr-00219-TAV-HBG Document 22 Filed 10/27/20 Page 1 of 3 PageID #: 44
the part of Assistant Federal Defender Sharp for this situation. Accordingly, the Court finds that

good cause exists to grant the request for substitution of counsel. See Wilson v. Mintzes, 761 F.2d

275, 280 (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show good

cause).

          Therefore, Defendant’s Motion to Review Appointment of Counsel [Doc. 18] is

GRANTED, and Assistant Federal Defender Sharp and the FDSET are RELIEVED as counsel of

record for Defendant. At the end of the hearing, Attorney Rodgers agreed to accept representation

of the Defendant if the present motion was granted.             The Court therefore and hereby

SUBSTITUTES and APPOINTS Attorney Rodgers under the Criminal Justice Act, 18 U.S.C. §

3006A, as counsel of record for Defendant. Assistant Federal Defender Sharp and the FDSET are

DIRECTED to turn over all discovery and the Defendant’s file to Attorney Rodgers.

          Additionally, Attorney Rodgers requested that a new motion deadline be set in Defendant’s

case to allow him to determine whether any pretrial motions are necessary. Accordingly, the Court

finds good cause for an extension of the motion deadline, and it is RESET for November 20, 2020.

Responses to motions are due on or before December 4, 2020

          Accordingly, it is ORDERED:

                 (1) Defendant’s Motion to Review Appointment of Counsel [Doc.
                 18] is GRANTED;

                 (2) Assistant Federal Defender Sharp and the FDSET are
                 RELIEVED of further representation of Defendant and are
                 DIRECTED to provide new defense counsel with the discovery and
                 information from Defendant’s file as soon as possible;

                 (3) Attorney Christopher Rodgers is SUBSTITUTED and
                 APPOINTED as counsel of record for the Defendant pursuant to the
                 CJA; and




                                                  2

Case 3:19-cr-00219-TAV-HBG Document 22 Filed 10/27/20 Page 2 of 3 PageID #: 45
            (4) The motion deadline is reopened at Defendant’s request and
            RESET for November 20, 2020. Responses to motions are due on
            or before December 4, 2020.

      IT IS SO ORDERED

                                       ENTER:


                                      United States Magistrate Judge




                                          3

Case 3:19-cr-00219-TAV-HBG Document 22 Filed 10/27/20 Page 3 of 3 PageID #: 46
